     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 1 of 13 Page ID #:68




 1    HACKLER DAGHIGHIAN MARTINO & NOVAK, P.C.
      Sepehr Daghighian (SBN 239349)
 2    sd@hdmnlaw.com
 3    Kevin Y. Jacobson (SBN 320532)
      kj@hdmnlaw.com
 4
      10250 Constellation Blvd., Suite 2500
 5    Los Angeles, CA 90067
 6    Attorneys for Plaintiff,
 7    JONATHAN S. SCEMAMA

 8
      LEHRMAN LAW GROUP
 9    Kate S. Lehrman (SBN 123050)
10    Benson Y. Douglas (SBN 206742)
      Anthony Paul Greco (SBN 296398)
11    12121 Wilshire Boulevard, Suite 1300
12    Los Angeles, CA 90025
13
      Attorneys for Defendant,
14    MERCEDES-BENZ USA, LLC
15                                  UNITED STATES DISTRICT COURT
16                                 CENTRAL DISTRICT OF CALIFORNIA
17
      JONATHAN S. SCEMAMA,
18    an individual,                                       Case No.: 2:19-cv-02146-GW-RAO
19
                        Plaintiff,                         JOINT REPORT OF EARLY
20                                                         MEETING FRCP 26(f) REPORT
21             vs.
22
      MERCEDES-BENZ USA, LLC, a
23    Delaware Limited Liability Company, and
24    DOES 1 through 10, inclusive,
25             Defendants.
26
27
28



      365.439.TG - 00385151.DOCX                     -1-
                                      JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 2 of 13 Page ID #:69




 1    A.       THE PRE-CONFERENCE EARLY MEETING OF COUNSEL
 2         Counsel for the parties held a telephone conference on May 2, 2019.             The
 3    conference was attended by the following counsel of record:
 4                 ● Kevin Y. Jacobson on behalf of the Plaintiff.
 5                 ● Anthony P. Greco on behalf of the Defendant.
 6             At the conference, the Parties discussed each of the matters set forth below.
 7         B. BRIEF SUMMARY OF CLAIMS
 8         Plaintiff’s View:
 9         Plaintiff filed this action on February 8, 2019 in the Superior Court of California,
10    Los Angeles. The Complaint states one claim for violation of the Song-Beverly Act
11    - breach of express warranty, one claim for violation of the Song-Beverly Act –
12    breach of implied warranty. The case was removed to the United States District
13    Court of the Central District of California on March 21, 2019 by Defendant.
14         This case involves a new 2017 Mercedes-Benz G63W4, purchased on February
15    24, 2017, by Plaintiff from Mercedes Benz of Beverly Hills, and disrupted and
16    warranted by Defendant MERCEDES-BENZ USA, LLC (hereinafter “MBUSA”).
17    Plaintiff contends that the vehicle was not repaired to conform to the express
18    warranty despite Mercedes-Benz being given a reasonable number of attempts to
19    repair the vehicle during the warranty period. Plaintiff contends that the vehicle was
20    delivered to Plaintiff with serious defects and nonconformities to warranty and
21    developed other serious defects and nonconformities to warranty including, but not
22    limited to, the engine, transmission, structural issues, and abnormal oil consumption.
23    In fact, Plaintiff’s vehicle suffered such serious defects relating to transmission
24    leaks, that the vehicle abruptly caught on fire while driving down the freeway. The
25    vehicle was destroyed in the fire.
26         Plaintiff contends Defendant violated the express and implied warranties
27    extended by MBUSA. Plaintiff further seeks rescission of the purchase agreement.
28



      365.439.TG - 00385151.DOCX                  -2-
                                   JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 3 of 13 Page ID #:70




 1         Plaintiff also contends that MBUSA violated Section 1794(e) of the Song
 2    Beverly Act when it willfully denied Plaintiff’s repurchase request. Plaintiff
 3    contends that MBUSA was given multiple opportunities to repurchase the vehicle
 4    but failed to do so. In fact, Plaintiff contends that MBUSA inspected the subject
 5    vehicle after it was destroyed in the fire and still refused to offer a repurchase of the
 6    vehicle. Plaintiff seeks civil penalties for the willful violation. In addition, Plaintiff
 7    seeks incidental and consequential damages, collateral damages, and attorney fees.
 8         Defendant’s View:
 9         Defendant denies the essential allegations of the Complaint. MBUSA contends
10    that it provided Plaintiff with full and timely service and that MBUSA repaired any
11    verifiable concerns covered by its respective warranties within a reasonable number
12    of repair attempts. MBUSA contends that any issues with the vehicle were caused
13    by Plaintiff’s unauthorized or unreasonable use of the vehicle. MBUSA further
14
      contends that the Subject Vehicle was fit for the ordinary purposes for which
15
      vehicles are used and that the use, value and safety of the vehicle were not
16
      substantially impaired. Defendant contends that it is not liable for breach of express
17
      warranty or the implied warranty of merchantability under the Song-Beverly
18
      Warranty Act.
19
      C.      CONTEMPLATED AMENDMENTS TO PLEADINGS/JOINDER OF
20            ADDITIONAL PARTIES
21         Plaintiff may amend the complaint to add relevant federal causes of action,
22    including violation of the Magnuson-Moss Warranty Act.
23         At this time, the parties do not intend to join additional parties. Discovery is
24    ongoing. Plaintiff reserve the right to supplement this section as needed.
25    D.       SUMMARY OF UNCONTESTED AND CONTESTED FACTS
26             Uncontested Facts:
27         • Plaintiff purchased a new 2017 Mercedes G63W4 on February 24, 2017, from
28             Mercedes Benz of Beverly Hills, Beverly Hills, California.

      365.439.TG - 00385151.DOCX                   -3-
                                   JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 4 of 13 Page ID #:71




 1        • Plaintiff presented the subject vehicle to Mercedes Benz of Beverly Hills on
 2             October 24, 2017.
 3        • Plaintiff presented the subject vehicle to Mercedes Benz of Beverly Hills on
 4             March 28, 2018.
 5        • Mercedes-Benz of Beverly Hills was an authorized Mercedes-Benz repair
 6             facility for purposes of the Song-Beverly Consumer Warranty Act.
 7        • This case was filed on February 8, 2019.
 8             Contested Facts:
 9        • Whether the Plaintiff’s vehicle had a defect covered by the express written
10             limited warranty that substantially impaired the vehicle’s use, value or safety.
11        • Whether the Subject Vehicle was serviced for engine and transmission
12             problems.
13        • Whether Mercedes-Benz or its authorized repair facility failed to repair the
14             alleged defect to match the express written limited warranty after a reasonable
15             number of opportunities to do so.
16        • If Mercedes-Benz or its authorized repair facility failed to repair the alleged
17             defect to match the express written limited warranty, did Mercedes-Benz fail
18             to replace or repurchase the vehicle.
19        • Whether the subject vehicle caught on fire as a result of a defect with the
20             subject vehicle.
21        • Whether the subject vehicle caught fire due the unreasonable or unauthorized
22             use by plaintiff.
23        • Does MBUSA have a defense to Plaintiff’s claim that it failed to promptly
24             replace or repurchase Plaintiff’s vehicle.
25        • Whether Defendant’s failure to repurchase the vehicle is a violation of the
26             Song-Beverly Act.
27        • Whether Defendant’s violation of the Song-Beverly Act was willful.
28


      365.439.TG - 00385151.DOCX                   -4-
                                   JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 5 of 13 Page ID #:72




 1    E. SUMMARY OF LEGAL ISSUES:
 2             This matter is governed by the Song-Beverly Act and California. If this matter
 3    is not remanded procedural aspects of this matter will be governed by federal law.
 4         Plaintiff asserts the Subject Vehicle qualifies for repurchase under Song-Beverly
 5    because it was delivered to Plaintiff with defects that substantially impair the
 6    vehicle’s use, safety, and value and Defendant failed to conform the vehicle to its
 7    warranties after a reasonable opportunity to repair. Plaintiff requested a vehicle
 8    buyback, which was denied by Defendant. Defendant’s refusal to repurchase the
 9    Subject Vehicle was a willful violation of Song-Beverly and, as such, Plaintiff is
10    entitled to civil penalties.
11         Discovery is ongoing. The Parties reserve the right to supplement this section as
12    needed.
13
      F. STATUS OF ALL MATTERS WHICH ARE PRESENTLY SET BEFORE
14    THE COURT.
15         All parties have been served.
16             The Scheduling Conference is scheduled for May 23, 2019 at 8:30 a.m.
17            There are no other hearings currently pending.
      G.      ANTICIPATED DISCOVERY AND THE                              SCHEDULING      OF
18            DISCOVERY
19
                                       PROPOSED TRIAL TIMELINE
20
21              Matter/Event                   Proposed Date              Court Order
22          Initial Disclosures             June 6, 2019
            Completion of                   November 8, 2019
23          Factual Discovery
24          Last Day to Hear                December 10, 2019
            Factual Discovery
25
            Motions
26          Designation of                  January 3, 2020
27          Experts with Reports
            Completion of Expert            February 21, 2020
28          Discovery

      365.439.TG - 00385151.DOCX                   -5-
                                   JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 6 of 13 Page ID #:73




 1          Last Day to Hear                February 21, 2020
            Dispositive Motions
 2          Last Day to File                March 2, 2020
 3          Motions in Limine
            Final Pretrial                  March 16, 2020
 4
            Conference
 5          Trial (Jury Trial)              March 30, 2020
 6             (2)      Subjects on Which Discovery May Be Needed:
 7        Plaintiff’s view: The scope of anticipated discovery shall include, without
 8    limitation, the complete vehicle history of the subject vehicle including all repairs;
 9    All documents communications between Plaintiff and Defendant MBUSA
10    (“Defendant”) and/or any of its agents, representatives, etc. including but not limited
11    to all Defendant’s dealerships; All of Defendant’s internal communications
12    regarding Plaintiff’s vehicle and any parts and/or components thereof; All
13    documents and communications between Defendant and any third parties (including
14    Defendant’s dealerships, service centers, call-centers, customer service hotlines,
15    third party dispute resolution entities) regarding Plaintiff’s vehicle and any parts
16    and/or components thereof; All documents and communications regarding
17    Defendant’s consideration and denial of Plaintiff’s buyback request; All policies and
18    procedures of Defendant with regard to repeat repairs and the reporting and handling
19    of customer complaints and/or requests for buyback; Information regarding all
20    buybacks of the 2017 Mercedes-Benz G63 with complaints similar to those
21    experienced by Plaintiff; Information regarding all customer complaints regarding
22    the 2017 Mercedes-Benz G63 from customers who experienced complaints similar
23    to those experienced by the Plaintiff.
24        Plaintiff also intends to take the depositions of dealership and service center
25    personnel that are identified in repair orders and the retail installment sales contract
26    and Rule 30(b)(6) designees and/or persons most knowledgeable.
27        Plaintiff intends to depose any experts designated by Defendant and will assess
28    the need to designate any experts in support of their own case. Discovery is ongoing.
      Plaintiff reserves the right to supplement this section as needed.
      365.439.TG - 00385151.DOCX                   -6-
                                   JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 7 of 13 Page ID #:74




 1             Defendant’s View:
 2        MBUSA will conduct discovery on the sale transaction underlying Plaintiff’s
 3    purchase of the Subject Vehicle, Plaintiff’s driving record, any insurance claims made
 4    on the vehicle, the amount paid by Plaintiff for the Subject Vehicle, the condition of
 5    the Subject Vehicle, Plaintiff’s experiences with the Subject Vehicle and the efforts to
 6    repair it, and inspection of the Subject Vehicle by MBUSA’s expert. MBUSA’s
 7    discovery will include the deposition of Plaintiff as well as any other witnesses
 8    revealed during discovery who claim to have observed Plaintiff’s alleged complaints
 9    regarding the Subject Vehicle, as well as any individuals who have driven the subject
10    vehicle while owned by Plaintiff. MBUSA will also propound requests for
11    admissions, written interrogatories and document demands.
12        In connection with its initial disclosure, Defendant will produce documents
13    containing all of the pertinent information regarding Plaintiff’s vehicle during
14    Plaintiff’s ownership. These documents are:
15             (a)      The repair orders for Plaintiff’s vehicle during Plaintiff’s ownership,
16    showing the work done on the vehicle by the dealership(s) to which Plaintiff took
17    her vehicle for service including electronic testing of the vehicle;
18             (b)      The customer relations file for Plaintiff’s vehicle during Plaintiff’s
19    ownership, showing Plaintiff’s contacts with MBUSA;
20
               (c)      The warranty history of Plaintiff’s vehicle during Plaintiff’s ownership,
21
      which shows the work done regarding Plaintiff’s vehicle under warranty;
22
               (d)      The Service and Warranty Information Booklet for Plaintiff’s vehicle;
23
               (e)      The Owner’s Manual for the vehicle; and
24
               (f)      The purchase agreement and attendant documents constituting the
25
      vehicle “deal jacket” as received from Mercedes-Benz of Beverly Hills.
26
               (3)      Whether Discovery Should be Conducted in Phases:
27
               The parties agree that discovery need not be conducted in phases.
28


      365.439.TG - 00385151.DOCX                   -7-
                                   JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 8 of 13 Page ID #:75




 1             (4)      Whether discovery should be limited to or focused on particular
 2        issues :
 3        Plaintiff’s view: The scope of anticipated discovery shall include, without
 4    limitation, the complete vehicle history of the subject vehicle including all repairs;
 5    All documents communications between Plaintiff and Defendant Mercedes-Benz
 6    (“Defendant”) and/or any of its agents, representatives, etc. including but not limited
 7    to all Defendant’s dealerships; All of Defendant’s internal communications
 8    regarding Plaintiff’s vehicle and any parts and/or components thereof; All
 9    documents and communications between Defendant and any third parties (including
10    Defendant’s dealerships, service centers, call-centers, customer service hotlines,
11    third party dispute resolution entities) regarding Plaintiff’s vehicle and any parts
12    and/or components thereof; All documents and communications regarding
13    Defendant’s consideration and denial of Plaintiff’s buyback request; All policies and
14    procedures of Defendant with regard to repeat repairs and the reporting and handling
15    of customer complaints and/or requests for buyback; Information regarding all
16    buybacks of the 2017 Mercedes-Benz G63 with complaints similar to those
17    experienced by Plaintiff; Information regarding all customer complaints regarding
18    the 2017 Mercedes-Benz G63 from customers who experienced complaints similar
19    to those experienced by the Plaintiff.
20        Plaintiff also intends to take the depositions of dealership and service center
21    personnel that are identified in repair orders and the retail installment sales contract
22    and Rule 30(b)(6) designees and/or persons most knowledgeable.
23        Plaintiff intends to depose any experts designated by Defendant and will assess
24    the need to designate any experts in support of their own case. Discovery is ongoing.
25    Plaintiff reserves the right to supplement this section as needed.
26                   Defendant’s view:
27        The issue before the jury in this type of case is whether Plaintiff’s vehicle had a
28    defect, covered by the warranty, which substantially impaired the use, value or
      safety of the vehicle that MBUSA was unable to repair after a reasonable number of
      365.439.TG - 00385151.DOCX                   -8-
                                   JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 9 of 13 Page ID #:76




 1    attempts. See Krotin v. Porsche Cars North America, Inc. (1995) 38 Cal. App.4th
 2    294, 304. The relevant evidence on this issue consists of the service records for the
 3    Plaintiff’s vehicle during Plaintiff’s ownership. Kwan v. Mercedes-Benz of North
 4    America, Inc. (1994) 23 Cal.App.4th 174, 185-86, accord, Lukather v. General
 5    Motors, LLC (2010) 181 Cal.App.4th 1041, 1051-52; Robertson v. Fleetwood Travel
 6    Trailers of California, Inc. (2006) 144 Cal.App.4th 785, 815-16. It is Defendant’s
 7    position that discovery should be limited to the relevant inquiry in this case and to
 8    documents or information related to Plaintiff’s vehicle. Having reviewed the scope
 9    of discovery which plaintiff intends to conduct, Defendant believes the following
10    categories “[1] Information regarding all buybacks of the 2017 Mercedes-Benz G63
11    with complaints similar to those experienced by Plaintiff; [2] Information regarding
12    all customer complaints regarding the 2017 Mercedes-Benz G63 from customers
13    who experienced complaints similar to those experienced by the Plaintiff” are not
14    reasonably calculated to lead to the discovery of admissible evidence, and not
15    proportional to the needs of the case, considering the amount in controversy and the
16    fact that the burden and expense of the discovery outweighs any likely benefit
17             (5)      Changes in the Limitations On Discovery Imposed under the Federal
18                      Rules
19             The parties do not believe that any changes should be made to the limitations on
20        discovery imposed by the federal rules.
21             (6)      Discovery Outside the United States
22             The parties do not anticipate the need to conduct discovery outside of the
23        United States. Discovery is ongoing and the parties reserve the right to
24        supplement this section.
25             (7)      Video/Sound Recording of Depositions
26             The parties reserve the right to make video and/or sound recordings of
27        depositions.
28             (8)      Discovery of Electronic Data
                     Plaintiff’s view:
      365.439.TG - 00385151.DOCX                   -9-
                                   JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 10 of 13 Page ID #:77




 1         Plaintiff will seek discovery of computer-based information related to the
 2     following categories, without limitation:
 3                       - Repurchase policies and procedures;
 4                       - Information related to repurchases of 2017 Mercedes-Benz G63
 5                            exhibiting symptoms similar to Plaintiff’s vehicle;
 6                       - Consumer complaints related to 2017 Mercedes-Benz G63 Sahara
 7                            exhibiting symptoms similar to Plaintiff’s vehicle;
 8
                         - Warranty information;
 9
                         - Warranty inquiries related to 2017 Mercedes-Benz G63 exhibiting
10
                              symptoms similar to Plaintiff’s vehicle;
11
                         - Repair history;
12
                         - Diagnostic codes;
13
                         - Defect analysis;
14
                         - Rate and frequency of repairs;
15
16
                         - Technical service bulletins (“TSBs”);

17                       - Recall bulletins;

18                       - Failure mode analysis;
19                       - Root cause of various symptoms and part failure;
20                       - Pre-release research;
21                       - Emails discussing pre-release research, TSBs, and Recalls.
22     Discovery is ongoing. Plaintiffs reserve the supplement this section as needed.
23                  Defendant’s view:
24         The relevant evidence on this issue consists of the service records for the
25     Plaintiff’s vehicle during Plaintiff’s ownership. Kwan v. Mercedes-Benz of North
26     America, Inc. (1994) 23 Cal.App.4th 174, 185-86, accord, Lukather v. General
27     Motors, LLC (2010) 181 Cal.App.4th 1041, 1051-52; Robertson v. Fleetwood Travel
28     Trailers of California, Inc. (2006) 144 Cal.App.4th 785, 815-16. It is Defendant’s

       365.439.TG - 00385151.DOCX                  -10-
                                    JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 11 of 13 Page ID #:78




 1     position that discovery should be limited to the relevant inquiry in this case and to
 2     documents or information related to Plaintiff’s vehicle. Any electronic discovery
 3     should be focused on relevant information related to Plaintiff’s vehicle.
 4         Defendant will produce relevant electronic information in PDF format, which is
 5     the only format that is reasonably accessible for electronically stored information
 6     currently foreseen. Should any issues arise, the Defendant agrees to meet and confer
 7     with respect to the disclosure or discovery of electronically stored information, and
 8     to use its best efforts to produce electronically stored information in the format
 9     preferred by the requesting party.
10              (9) Potential Witnesses
11              Plaintiff’s View:
12         Plaintiff intends to depose service advisors and service technicians at any
13     Mercedes-Benz authorized service facility that may have been involved in relevant
14     repair attempts, as well as an as yet unidentified Rule 30(b)(6) deponent from any
15     relevant Mercedes-Benz authorized service facility regarding relevant policies and
16     procedures implemented by said facility and/or Mercedes-Benz.               Plaintiff also
17     intends to depose a Rule 30(b)(6) deponent from Mercedes-Benz regarding the
18     Lemon Law policies and procedures, including assessing and approving/denying
19     repurchase or replacement requests. Plaintiff may also seek to depose the call center
20     employees involved in Mercedes-Benz’s decision to deny Plaintiff’s repurchase
21     request. Plaintiffs also intend to depose any expert designated by Defendant.
22              Defendant’s View:
23              Defendant will conduct a deposition of the plaintiff as well as any other
24     witnesses revealed during discovery who claim to have observed Plaintiff’s alleged
25     complaints regarding the Subject Vehicle, as well as any individuals who have driven
26     the subject vehicle while owned by Plaintiff. Defendant intends to depose any expert
27     designated by plaintiff.
28


       365.439.TG - 00385151.DOCX                  -11-
                                    JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 12 of 13 Page ID #:79




 1              (10) Expert Issues
 2          The parties anticipate the use of experts in connection with automotive
 3     mechanics and vehicle fire analysis related to Plaintiff’s subject vehicle.
 4              (11) Whether a Protective Order Will Be Needed in this Case
 5              Plaintiff does intent to seek a protective order. Plaintiff will use a standard
 6          protective order.
 7              Defendant may seek a protective order if Plaintiff seeks trade secret
 8     proprietary documents, or other irrelevant or unduly burdensome materials.
 9     H.       TRIAL ESTIMATE:
10              The parties request a 5-7 day jury trial.
11     I.       PROPOSED TRIAL TIMELINE (INCLUDING MOTION AND
12              DISCOVERY CUT-OFF DATES, PRETRIAL CONFERENCE AND
                TRIAL)
13              See Proposed Trial Timeline
14     J.       SPECIAL MASTER OR MAGISTRATE JUDGE:
15          The parties do not mutually agree to consent to magistrate judge jurisdiction.
16
       K.       PROPOSED         MODIFICATION           OF      STANDARD          PRETRIAL
17              PROCEDURES DUE TO THE SPECIAL NATURE OF THE CASE:
18              The parties do not believe that modification of standard pretrial procedures is
19          required.
20     L.       WHETHER THE CASE IS RELATED TO ANY OTHER CASE,
                INCLUDING ANY INVOLVING BANKRUPTCY
21
                This matter is not related to any other case.
22
       M.       PROSPECTS FOR SETTLEMENT:
23
                Plaintiff will consent to a settlement conference with the magistrate judge
24
       assigned to this case.
25
                Defendant is amenable to private mediation and defendant would consent to
26
       the attorney ADR panel or a magistrate judge for purposes of a settlement
27
       conference.
28


       365.439.TG - 00385151.DOCX                  -12-
                                    JOINT REPORT PURSUANT TO FRCP 26(f)
     Case 2:19-cv-02146-GW-RAO Document 11 Filed 05/09/19 Page 13 of 13 Page ID #:80




 1     N.       INSURANCE
 2              Defendant does not maintain any insurance coverage that would apply to this
 3     matter.
 4     O.       OTHER ISSUES:
 5              The Parties do not anticipate any other issues. Discovery is ongoing. The
 6     Parties reserve the supplement this section as needed.
 7
       Dated: May 9, 2019
 8                                          HACKLER DAGHIGHIAN MARTINO & NOVAK, P.C.
 9
10                                          /S/Sepehr Daghighian
                                            Sepehr Daghighian, Esq.
11                                          Attorneys for Plaintiff,
12                                          JONATHAN S. SCEMAMA

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       365.439.TG - 00385151.DOCX                  -13-
                                    JOINT REPORT PURSUANT TO FRCP 26(f)
